Allowance
This action is responsive to the following communication: Amendment filed on 2/08/2022.  
The Amendment filed on 2/08/2022 is entered. 
Claims 28-44 are pending.  
Allowable Subject Matter
Claims 28-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 28 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
the first plurality of operations comprise: displaying, when the information processing device is in the locked state, a plurality of first indicators including a first indicator associated with a first application program without displaying a lock icon, in response to the information processing device receiving a first user operation, wherein the plurality of first indicators are -2-Application No.: 16/414,305 Attorney Docket No.: 14667.0001-01000 associated with a plurality of selectable application programs, and executing the first application program immediately after the touch panel detects a tap at the first indicator; and the second plurality of operations comprise: displaying an interface for receiving unlocking information, in response to the information processing device receiving a second user operation, displaying a plurality of second indicators including a second indicator associated with a second application program in response to the information processing device receiving the unlocking information, and executing the second application program immediately after the touch panel detects a tap at the second indicator, wherein the plurality of first indicators is fewer than the plurality of second indicators


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PEI YONG WENG/Primary Examiner, Art Unit 2179